DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2017/0270715 to Lindsay et al.

With regard to claim 1, Lindsay discloses a method, comprising: 
obtaining a real image ([0019], An image of an environment is acquired); 
obtaining space information of space represented by the obtained real image (paragraph [0019], A three-dimensional representation of the environment is obtained through the imaging), and determining whether an application for providing content that represents the space in which one or more virtual objects are located is executable ; and 
displaying information representing whether the application is executable based on the determination (paragraphs [0026], [0028]-[0031] and Figs, 3 and 4, The indication of where and how the virtual objects may or may not be placed within the real space are interpreted as showing the application is executable).  

With regard to claim 2, Lindsay discloses the method of claim 1, wherein the space information further includes information of one or more real objects located in the real space ((paragraphs [0026], [0028]-[0031] and Figs, 3 and 4, One example of real objects within the real space are the determined surfaces such as walls and floors which limit where the virtual objects may be placed).

With regard to claim 3, Lindsay discloses the method of claim 2, wherein obtaining space information of space represented by the obtained real image further includes: executing one or more algorithms (paragraph [0019], A three-dimensional representation of the environment is obtained through the imaging).

With regard to claim 4, Lindsay discloses the method of claim 3, wherein the one or more algorithms include a Semantic Segmentation algorithm (Fig. 4 give an illustration of 

With regard to claim 5, Lindsay discloses the method of claim 2, wherein determining whether an application is executed for providing content that represents the space in which one or more virtual objects are located further includes: 
determining whether the application is executable based on type information of a real object, 
size information of area that the real object is located in the space, and 
size 77OP-2019-0540-US-000 information of area required for locating a virtual object in the space (paragraphs [0026] and [0028]-[0031], and Figs. 3 and 4, Lindsay disclose a system for inserting virtual 3D objects in a real 3D space in an augmented reality display.  The insertion of the virtual objects in the 3D space are interpreted as being an application that is determined to be executable within certain limits.  Such limits include the object of fixed size such as furniture being able to fit in certain defined spaces within the real space, or being able to fit within the field of view as shown in Fig. 4; and the object being “snapped” to a surface such as floor or wall; and positioning the piece of furniture automatically in a position determined to fit the virtual object in size or shape).  

With regard to claim 6, Lindsay discloses the method of claim 5, wherein the information representing whether the application is executable is displayed as an image that represents a type and size of area required for locating a virtual object in the space (Fig. 4, gives an example of a chair with a visual indication of how much floor space is required to fit the chair).

the method of claim 6, wherein a size of image is determined in accordance with the size of area required for locating a virtual object in the space, and the size of image ranges from a minimum value to a maximum value (Fig. 4, gives an example of a chair with a visual indication of how much floor space is required to fit the chair.  In the case of a piece of furniture the minimum value is the dimensions shown, and the maximum value is the size of available floor space in the room or between walls).  

With regard to claim 8, Lindsay discloses the method of claim 7, wherein the image has one or more colors (paragraph [0029], Different colors may be used to indicate where the virtual object may be placed).

With regard to claim 11, the discussion of claim 1 applies.  Lindsay discloses a device (Fig. 10, element 1000) with image sensors (1006) and processor for operating the application (1020).

With regard to claims 12-18, the discussions of claims 2-8 apply respectively.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2017/0270715 to Lindsay et al. and 10,254,846 to Kinstner et al.

With regard to claim 9, Lindsay discloses the method of claim 8 and disclose that the interactive display uses different colors (paragraph [0029]), but does not explicitly disclose that a first, second and third color are used to indicate negative, undecided and positive status of an application.  The use of different colors in a graphical user interface are exceedingly well known in the art.  Kinstner teaches a similar system to that of Lindsay for interacting with an augmented reality space.  Kinstner teaches the use of three different colors indicating three different ranges or states of a virtual object in relation to the user’s hand in the space (column 11, lines 53-column 12, line14).  Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use three different colors indicative of a state of an object in a virtual space as taught by Kinstner in combination with the positional status indicators of virtual objects in Lindsay in order to provide a color coded feedback to the user of the augmented reality space.
     
With regard to claim 10, Lindsay discloses wherein the information representing whether the application is executable further includes: information representing a method of obtaining additional area of which size is required for executing the application (Fig. 4, gives an example of a chair with a visual indication of how much floor space is required to fit the chair.  Fig. 3 likewise gives an indication of the space required for inserting the virtual couch in the space).

With regard to claim 19, the discussion of claim 9 applies.

With regard to claim 20, the discussion of claim 10 applies. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER

Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669